This action is against defendants constituting the board of public works of the city and county of San Francisco, and the sureties upon their official bonds, for damages caused by a personal injury suffered by plaintiff in stumbling and falling over a sidewalk in the city which was out of repair and in a dangerous condition. The action is predicated upon the duty of the board of public works to maintain the sidewalks of the city in a reasonably safe condition, and upon their negligent failure so to do in this instance. The liability of the defendants in a proper case is not questioned, but various grounds are urged against their liability in this case, which went to trial before a jury and resulted in a verdict and judgment in favor of plaintiff in the sum of five thousand dollars. *Page 698 
It is argued that the sidewalk was not in such a condition of dilapidation as to make it unsafe or dangerous; it is argued that the evidence shows that the defendants were not negligent in the matter of this particular sidewalk; and it is argued that the evidence shows clearly that the plaintiff herself was guilty of contributory negligence. It appears that the sidewalk was a wooden sidewalk in the middle of a block, the sidewalks on either side of which were of cement. Plaintiff was reasonably familiar with the condition of the sidewalk before the time of the accident, and testified to its condition of general dilapidation and lack of repair. In this she was supported by other testimony. Photographs were likewise exhibited to the jury showing the condition of the sidewalk immediately after the accident. She walked over the sidewalk upon a dark night, stepped into a hole from which a plank had been removed, caught her foot in a projecting plank, was thrown, and suffered injuries. All these questions, whether the sidewalk was or was not in a reasonably safe condition, whether the plaintiff was or was not exercising due care in walking over it at night, were questions, under the conflicting evidence, addressed to the jury, and its verdict here is final.
It is contended that the board of public works was without jurisdiction either to repair the sidewalk in question or to award a contract for the repairing of it in pursuance of the provisions of section 16, chapter 2, article VI of the charter of the city and county of San Francisco, and that consequently the board must be held blameless in point of fact and without liability in point of law. So much of section 16 as is here involved reads as follows: "When any portion of the roadway of any street, avenue, lane, alley, court or place or any portion of any sidewalk . . . shall be so out of repair . . . the board of public works shall require the owners or occupants of lots or portions of lots fronting on said portion of said street, avenue, alley, lane, court or place by a notice in writing . . . to repair forthwith said portion of said street, avenue, lane, alley, court or place, etc." The point made by appellants is that "sidewalk" used in the first portion of the section above quoted is not specifically repeated in the latter part, and that the jurisdiction of the board therefore extends only to the roadway *Page 699 
proper as distinguished from the sidewalk. But when the section declares that the board of public works shall require the owners or occupants of lots or portions of lots fronting on said portionof said street, avenue, etc., to repair forthwith said portion ofsaid street, it is plain that "street" is here used with full and broad significance to include the sidewalks which are always a part of it.
It is undisputed by the evidence that an agent of the board of public works, a street inspector, whose duty amongst others it was to note, report, and act on the condition of streets and sidewalks, gave two different notices to the owners of the property touching the condition of the sidewalks. These notices directed them as owners of the property to repair the plank sidewalk in front thereof by constructing an artificial stone or bituminous rock sidewalk, and notified them that unless such repairs were commenced within five days after service of the notice and diligently and without interruption prosecuted to completion, the board of public works, under and by virtue of the authority vested in it by the charter of the city and county of San Francisco, would enter into a contract with some suitable person to execute the prescribed work at the owners' expense. It is argued by appellants that these notices were not such notices as the charter contemplated, that they were not delivered personally to the owners, but were sent to him by mail, and it is further contended that the notices called for repair of a wooden sidewalk by the construction of a bituminous rock or cement sidewalk, and that such construction is no part of repairing. But to this it must first be answered that the sidewalk in question, having come under the observation of the agent of the board of public works, if in fact, as the jury decided, the sidewalk was in need either of reconstruction or repair, the board of public works could not escape liability for its negligent performance or non-performance of duty by proof of a negligent failure to perform another duty, — that is to say, by proof that the notices which it actually sent were improper and insufficient. If this were so, then by the mere sending out of defective notices the board of public works could forever escape legal liability by failing to acquire jurisdiction. "The law does not permit itself to be thus trifled with, nor allow its ministers to thus substitute pretense for performance." *Page 700 (Nicholson Pavement Co. v. Painter, 35 Cal. 700.) And while it is true that in general repair has reference to the reconstruction and restoration of an imperfect existing thing, it is none the less true that in contracts and in statutes it frequently has a broader significance. The charter of San Francisco in dealing with the question declares in section 16 of chapter 2 of article VI that the board "shall particularly specify in said notice . . . what materials shall be used in said repairs." And in note 2 to Encyclopedia of Law (2d ed., vol. 24, p. 472), under the head of "Repairs," will be found numerous cases in which the word has been held to apply to a new construction of different material. The notice in terms called for repair as well as for construction, and "to permit such walk to remain and attempt to repair it by nailing a rotten or even a sound board back to a rotten stringer is as negligent as to construct a walk of unsound materials in the first place." (City of Shelbyville v. Brant,
61 Ill. App.? 154.)
It is urged that it does not appear that the board of public works had any money with which to make the needed repair, and is therefore relieved of responsibility. It does not appear that they sought an appropriation for the purpose, but moreover they had power to compel the abutting property-owners to make the needed repair, to do the work themselves, or to enter into a contract with a suitable person to have it done, which person would have a lien for the amount expended. (Charter of San Francisco, chap. 2, art. VI, secs. 16, 17.) They still further had power to procure the arrest of the owners in default and the fines so collected form a special fund for repairing sidewalks. (Charter of San Francisco, chap. 2, art. VI, sec. 18.) As said inCity of New Albany v. McCulloch, 127 Ind. 500, [26 N.E. 1074], "An examination of the statute above referred to will disclose the fact that cities in this state are clothed with power to improve and keep in repair their streets and alleys without expense to the city, and where such power exists we do not think it is a defense, when sued for injuries occurring by reason of its neglect to keep the streets in repair, to say it had no funds with which to pay for such repairs." (See, also, City of Belton
v. Turner (Tex. Civ. App.), [27 S.W. 831]; Village of Shelby v.Claggett, 46 Ohio St. 549, *Page 701 
[22 N.E. 407]; Erie v. Schwingle, 22 Pa. St. 384, [60 Am. Dec. 87];Evanston v. Gunn, 99 U.S. 660.)
It was not necessary, as argued by appellant, that the board should have knowledge of the precise defect in the sidewalk which occasioned the injury. "In such case the city would be justly chargeable with notice of the general unsafe condition of the walk, though nobody may have known the special condition of the particular board which did the mischief." (City of Shelbyville v.Brant, 61 Ill. App. 154; Shaw v. Sun Prairie, 74 Wis. 108, [42 N.W. 271]; Furnell v. City of St. Paul, 20 Minn. 117; City ofMcLeansboro v. Trammel, 109 Ill. App. 524; Moore v. City ofMinneapolis, 19 Minn. 300.)
With the board of public works and their sureties, were sued the owners of the property. Appellants contend that under chapter 2, article VI, section 16, and article I, section 5, of the charter of San Francisco, the liability of the owners with the board of public works was joint and several, and that the court erred in dismissing the defendant owners of the property from the case. But the rule is fundamental that if several are guilty in common of tort the injured person has his right of action for damages against all or each, and may sue them either individually or collectively. (Grundel v. Union Iron Works, 127 Cal. 438, [78 Am. St. Rep. 75, 59 P. 826].) Moreover, the appellants in this case affirmatively sought by their demurrer this very dismissal, urging that there was a misjoinder of defendants in that they themselves were joined in the action with the defendant owners of the property. We perceive no errors in the rulings of the court in admitting and rejecting evidence, nor in the instructions which it gave and refused to give. Those refused were either properly refused as containing a mistaken proposition of law, or were substantially covered by those actually given.
For the foregoing reasons the judgment and order appealed from are affirmed.
McFarland, J., Lorigan, J., and Shaw, J, concurred.
Rehearing denied. *Page 702